Citation Nr: 0106870	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  98-16 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in White River Junction, Vermont


THE ISSUES

1.  Whether injuries sustained on January 1, 1966 were in the 
line of duty.

2.  Entitlement to service connection for residuals of a left 
ear injury.

3.  Entitlement to service connection for residuals of a 
right ring finger injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active duty from April 1962 to October 1966.

This appeal arises from a July 1997 rating decision of the 
Department of Veterans Affairs Medical and Regional Office 
Center (RO) in White River Junction, Vermont, that determined 
that claims of entitlement to service connection for 
residuals of a left ear injury and for residuals of a right 
ring finger injury were not well grounded.  The appeal also 
arises from a May 1999 RO administrative decision that 
determined that injuries which were received in an auto 
accident on January 1, 1966, were not incurred in the line of 
duty.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

Concerning the appeal for service connection, the veteran 
submitted a timely notice of disagreement (NOD) in July 1998, 
the RO issued a statement of the case (SOC) in September 
1998, and the veteran submitted a VA Form 9, Substantive 
Appeal, in October 1998.  Concerning the appeal of the May 
1999 administrative decision, the RO issued a supplemental 
statement of the case (SSOC) in May 1999 informing the 
veteran that he had 60 days to perfect an appeal of the 
determination that the injuries were not in the line of duty.  
In June 1999, he submitted a written request for a hearing.  
At the hearing in October 1999, he submitted a substantive 
appeal.  Although the substantive appeal received at the 
hearing was not received within the 60-day time limit, the 
Board accepts the June 1999 hearing request as a timely 
substantive appeal. 

REMAND

The initial inquiry is whether the claimed injuries were 
sustained in the line of duty.  The law applicable to this 
case is summarized in Forshey v. West, 12 Vet. App. 71 
(1998):  Pursuant to 38 U.S.C. § 1110, disability 
compensation may be paid to a veteran for personal injury 
suffered or disease contracted in line of duty.  Under 
38 U.S.C. § 105(a), there is a presumption that an injury 
incurred during active military, naval, or air service was 
incurred in the line of duty unless the injury was a result 
of the person's own willful misconduct.  A finding of 
"willful misconduct" negates the "line of duty" 
presumption.

[I]n all cases[,] section 105 establishes 
a presumption in favor of a finding of 
line of duty.  If the BVA finds that an 
exception does apply (in this case, 
willful misconduct), and denies the claim 
solely on the basis of such exception, 
the Board must establish that denial of 
the claim is justified by a preponderance 
of the evidence. 

Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  "Willful 
misconduct" is defined as "an act involving conscious 
wrongdoing or known prohibited action"; "[i]t involves 
deliberate or intentional wrongdoing" and "must be the 
proximate cause of injury, disease or death."  38 C.F.R. § 
3.1(n)(1),(3) (1998); see Daniels v. Brown, 9 Vet. App. 348, 
350-51 (1996).  "Proximate cause" is defined as "that 
which, in a natural continuous sequence, unbroken by any 
efficient intervening cause, produces injury, and without 
which the result would not have occurred."  Black's Law 
Dictionary 1225 (6th ed. 1990); see also Robinette v. Brown, 
8 Vet. App. 69, 78 (1995) (relying on Black's Law Dictionary 
definition of "evidence").  If intoxication results 
proximately and immediately in disability or death, the 
disability or death will be considered to be the result of 
the person's own willful misconduct.  See 38 C.F.R. 
§3.301(c)(2) (1998); Gabrielson v. Brown, 7 Vet. App. 36, 41 
(1994).

The claims file reflects that the veteran's left ear was 
injured in an auto accident in Vermont on January 1, 1966, 
while he was on leave from the Marine Corps.  He was treated 
for a lacerated left ear at a private hospital and was 
released on January 14, 1966, to return to his duty station 
at Camp Lejeune, North Carolina.  The veteran has testified 
that he also injured his right ring finger in this accident.  
Service medical records describe injuries to that finger in 
January and November 1963; line of duty has not been 
questioned with respect to those injuries.

In a July 1997 administrative decision, the RO concluded that 
the auto accident injuries were in the line of duty and were 
not due to willful misconduct on the part of the veteran.  In 
January 1999, during development for the veteran's appeal for 
service connection, the RO received a hospital report dated 
January 1, 1966.  According to the report, the veteran had a 
badly lacerated left ear and the doctor had made the 
following annotation: "Sut[ures] to be removed 5 days-pt 
too intoxicated to comprehend-will contact wife or cousin."  
Based on that report, in a May 1999 administrative decision 
the RO determined that the injuries in the auto accident were 
the product of willful misconduct on the part of the veteran 
and could not be considered to have been incurred in the line 
of duty. 

The RO has attempted to obtain relevant police reports, state 
motor vehicle department accident reports, and any additional 
private medical reports, but the agencies contacted could not 
supply any additional information due to the lengthy time 
lapse since the accident.  Pursuant to earlier claims, in 
1982 the RO requested and obtained the veteran's service 
medical records (SMRs) from the National Personnel Records 
Center (NPRC).  The SMRs note that the veteran was seen at 
various times at a Camp Lejeune medical facility in the 
months following the injury; however, none of these reports 
indicates whether a line of duty determination was made by 
the service department.  

The Board notes that a service department's line of duty 
determination is binding on the Department of Veterans 
Affairs (VA) unless patently inconsistent with the 
requirements of the laws administered by VA.  38 C.F.R. 
§ 3.1(m) (2000).  In this case, it does not appear that the 
RO has attempted to ascertain whether the veteran's service 
department conducted a line of duty investigation.  The RO 
should therefore obtain the veteran's complete Official 
Military Personnel File (OPMF) from NPRC to determine whether 
his service department had ever made a line of duty 
determination.  If necessary, the RO should contact the 
service department to ascertain whether a line of duty 
investigation was performed, and if so, to obtain the report 
of this investigation and associate it with the claims file. 

The RO will also need to re-adjudicate the July 1997 rating 
decision that determined that the service connection claims 
were not well grounded in accordance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain the 
veteran's OPMF from NPRC.  If necessary, 
the RO should contact the veteran's 
service department for any information on 
whether a line of duty investigation had 
been performed.  

2.  After the above has been 
accomplished, the RO should then 
readdress the willful misconduct and line 
of duty issue. 

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  If not found to be a line of 
duty injury, the SSOC must reflect the 
laws and regulations pertinent to a 
finding of willful misconduct as well as 
a review and discussion of the evidence 
bearing on that issue.  

An appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


